A partial or biased appraiser is not “ competent and disinterested ” within the policy provisions. In ease of a doubtful attitude of such an appraiser, his disinterestedness and fairness may be issues for the jury in the suit upon the policy. The court below, therefore, could rightfully stop such appraisal as, according to the complaint in equity, was being conducted until the standing of the so-called appraisers could be passed on in the trial. The order of July seventeenth [eighteenth] is, therefore, affirmed, with ten dollars costs and disbursements, and stay of trial vacated. Jenks, P. J., Mills, Rich, Putnam and Blackmar, JJ., concurred.